Exhibit 10.11(b)

June 1, 2016

The Cambridge Strategy (Asset Mgt.) Ltd.

Berger House

36-38 Berkeley Square, 7th Floor

Mayfair, London W1J5AE

UK

Attention: Mr. Tony Henry

Re:    Management Agreement Renewal

Dear Mr. Henry:

We are writing with respect to your management agreement concerning the
commodity pools to which reference is made below (the “Management Agreement”).
We are extending the term of the Management Agreement through June 30, 2017 and
all other provisions of the Management Agreement will remain unchanged.

 

  •  

Cambridge Master Fund L.P.

  •  

Emerging CTA Portfolio L.P.

  •  

MSSB Spectrum Currency & Commodity L.P.

  •  

Institutional Futures Fund Portfolio L.P.

  •  

MSMF Custom Solutions Fund L.P.

  •  

Tactical Diversified Futures Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Patrick T. Egan at 522 Fifth
Avenue – 7th Floor, New York, NY 10036 or fax to 866-428-9026. If you have any
questions, I can be reached at 212-296-6808 or contact Jack Yuen at
212-296-1320.

Very truly yours,

CERES MANAGED FUTURES LLC

By:           /s/ Patrick T. Egan   Patrick T. Egan   President and Director

THE CAMBRIDGE STRATEGY (ASSET MGT.) LTD.

By:    /s/ Edward Baker             Print Name:       Edward Baker              

PE/kg